Citation Nr: 1712272	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  16-02 29A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to payment of attorney's fees in the amount of $1,117.20 to Attorney Barry P. Allen.

(The Veteran has additional appeals pending that will be addressed in a separate remand also issued this date.)


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, finding that the Veteran's former representative was entitled to $1,117.20 in fees.  The Veteran appealed that decision.

In June 2016, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) to schedule a hearing previously requested by the Veteran.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As the Board noted in the introduction, in June 2016 this appeal was remanded to the AOJ with instructions to schedule a hearing.  In September 2016, the AOJ certified this appeal to the Board.  But there is no hearing transcript in the claims file and it is unclear why the requested hearing was not arranged prior to certification.  

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To protect the Veteran's right to a hearing, the Board must issue a second remand to schedule the previously requested hearing.

Because this attorney's fees appeal is a simultaneously contested claim - i.e., to grant the Veteran's claim would reverse the payment of the fee to his former representative - the hearing should be scheduled in compliance with the procedures provided by 38 C.F.R. § 20.713(a) (2016).  
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule a hearing in accordance with the procedures provided by 38 C.F.R. § 20.713(a).  The Veteran and his former representative should be given written notice informing of them of the date, time and location of the hearing.  Such notice must be associated with the claims file.  

The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





